DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application is being examined under the pre-AIA  first to invent provisions. 

Allowance
	II.	Claims 1-16 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art does not teach an IEEE 802.11 station (STA) comprising: a transceiver configured to receive, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; a processor, coupled to the transceiver, configured to receive, from the AP during the first ULT, a second indication of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and the processor and the transceiver configured to transmit uplink data to the AP during the modified ULT associated to the STA.
Claims 2-8 are allowed based on their dependence on allowed independent claim 1.
Claim 9 is allowed because the prior art does not teach a method for use in an IEEE 802.11 station (STA), the method comprising: receiving, from an access point (AP), a first indication of a first uplink transmission time (ULT) associated with the STA during which the STA is assigned to transmit uplink data to the AP; receiving a second indication, from the AP during the first ULT, of a modified ULT associated with the STA during which the STA is assigned to transmit uplink data to the AP; and transmitting uplink data to the AP during the modified ULT associated with the STA.
Claims 10-16 are allowed based on their dependence on allowed independent claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
June 1, 2022